Citation Nr: 0732308	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  03-18 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the December 13, 2001 rating decision that denied 
compensation for distal spinal stenosis due to cold injury 
was clearly and unmistakably erroneous.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of cold injury of the left foot.

3.  Entitlement to an evaluation in excess of 30 percent for 
residuals of cold injury of the right foot.

4.  Entitlement to specially adapted housing or special home 
adaptation grant.

5.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

6.  Entitlement to special monthly compensation based on need 
for aid and attendance or upon housebound status.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
December 1945 and from August 1950 to April 1952.  He died in 
November 2006.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2002, June 2003 and June 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The Board granted claims of entitlement to evaluations in 
excess of 20 percent for residuals of cold injuries of the 
left and right hand (granting 30 percent evaluations for each 
hand; the Board presumes that these granted claims were not 
appealed) and denied the remaining six claims which were 
appealed to the United States Court of Appeals for Veterans 
Claims (CAVC).  In May 2007, the CAVC issued a memorandum 
decision in which it vacated the Board's decision and 
dismissed the claim due to the death of the veteran.


FINDINGS OF FACT

The veteran died in November 2006.




CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of jurisdiction 
per the memorandum decision issued by the CAVC in May 2007.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007).

In Landicho, the Court held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision from which the appeal was taken.  The 
Court further held that this would have the legal effect of 
nullifying the previous merits adjudications by the RO (i.e., 
causing the underlying decisions by the RO to be vacated as 
well), because the RO's decisions are subsumed in the 
decision by the Board.  See Smith, 10 Vet. App. 333-34; see 
also Yoma v. Brown, 8 Vet. App. 298 (1995); 38 C.F.R. § 
20.1104 (2006).

In accordance with this precedent, the Court vacated the 
Board's January 2006 decision and dismissed the appeal.  The 
veteran's appeal to the Board has become moot by virtue of 
his death and must be dismissed for lack of jurisdiction.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2006).

The dismissal of the appeal on these grounds ensures that the 
decision by the Board and the underlying decisions by the RO 
have no preclusive effect in the adjudication of any accrued 
benefits claims which are derived from the veteran's 
entitlements, and which may ensue at some point in the 
future.  Therefore, in accordance with the Court's holding in 
Landicho, the Board finds that the RO must vacate any of its 
decisions upon which this case was premised.  In reaching 
this determination, the Board intimates no opinion as to the 
merits of this appeal or to any derivative claim brought by a 
survivor of the veteran.  38 C.F.R. § 20.1106 (2007).


ORDER

The appeal is dismissed.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


